The conviction is for rape; the punishment, confinement in the State Penitentiary for a term of thirty-five years.
The record is before us without a statement of facts. The indictment is sufficient to charge the offense. Appellant's bills of exceptions, objections to the court's charge and specially requested charges can not be appraised in the absence of a statement of facts.
All other matters appearing regular, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.